CHINA VALVE HOLDINGS LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET AS AT 30 SEPTEMBER 2007 September 30, 2007 September 30, 2006 (Unaudited) (Unaudited) US$ US$ ASSETS Current assets Cash and cash equivalents 2,287,202 3,301,525 Accounts receivable -trade, net of allowance for 9,720,886 7,203,073 doubtful accounts Inventory 15,257,900 13,344,024 Other receivables 4,150,249 5,698,413 Prepaid expenses 1,452,890 801,665 Total current assets 32,869,127 30,348,700 Plant and equipment, net of accumulated depreciation 3,192,597 2,529,566 Other assets Construction in progress 1,802,822 1,791,706 Goodwill-purchased 18,924,946 17,960,257 Patents, net of accumulated amortization 47,177 58,202 Other investment, at lower of cost or market value 695,203 659,765 21,470,148 20,469,930 Total assets 57,531,872 53,348,196 LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities Note payable 3,316,031 5,891,053 Accrued expenses 266,800 1,660,662 Advances from customers 2,599,261 3,687,035 Accounts payable -trade 8,109,941 8,169,281 Other payables 6,049,931 4,929,325 Accrued liabilities 983,201 536,849 Tax payable 245,605 238,197 Current portion - long term debt 2,564,000 2,564,000 Total current liabilities 24,134,770 27,676,402 Non-current liabilities Long term loan 601,582 440,218 Long term accounts payable 240,120 227,880 Other long term liabilities 282,808 227,880 Total non-current liabilities 1,124,510 895,978 Commitments and Contingencies - - Stockholder's equity Common stock: $0.12 par value; 93,768,100 shares authorized, issued 11,345,940 11,345,940 and outstanding Additional paid in capital 3,816,801 3,809,197 Retained earnings 14,625,982 8,653,456 Accumulated other comprehensive income 2,483,869 967,223 Total stockholder's equity 32,272,592 24,775,816 Total liabilities and stockholder's equity 57,531,872 53,348,196 CHINA VALVE HOLDINGS LIMITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Nine Months Ended September 30, 2007 2006 (Unaudited) (Unaudited) USD USD Sales 23,488,630 16,690,463 Cost of Goods Sold (13,660,561 ) (9,536,261 ) Gross profit 9,828,069 7,154,202 Add: Other income 18,493 4,042 Less: Selling expenses (1,831,588 ) (1,512,374 ) Less: Operating and administrative expenses (2,227,487 ) (1,647,847 ) Less: Finance costs (490,360 ) (286,520 ) Less: Other expenses (192,636 ) (118,643 ) Profit from operations 5,104,491 3,592,860 Provision for income taxes (843,412 ) (735,521 ) Net profit for the period 4,261,079 2,857,339 CHINA VALVE HOLDINGS LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 Unaudited Unaudited USD USD CASH FLOWS FROM OPERATING ACTIVITIES: Net profit for the period 4,261,079 2,857,339 Adjustments to reconcile net income to net cash from operations: Depreciation 448,315 689,743 Amortization of intangible assets 18,480 13,334 Increase in construction in progress (11,116 ) (499,748 ) Increase in inventory (518,055 ) (3,699,132 ) Increase in accounts receivable- trade, other receivable and other deposits paid and (1,439,164 ) (4,414,045 ) prepayments (Decrease)Increase in accrued expenses (3,928,851 ) 323,942 Increasein advances from customers 545,763 1,224,741 (Decrease) Increase in accounts payable - trade (733,722 ) 134,674 Increase in other payable and accrued liabilities 1,713,507 363,266 (Decrease) Increase in taxes payables (163,154 ) 31,591 Others (87,059 ) 30,036 Net cash provided by (used in) operations 106,023 (2,944,259 ) CASH FLOWS FROM INVESTING ACTIVITIES: Increase in intangible assets (730,476 ) (356,891 ) Purchase of plant and equipment (865,134 ) (1,297,471 ) Increase ininvestments (27,099 ) (13,549 ) Net cash used in investing activities (1,622,709 ) (1,667,911 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds fromlong term debts 123,396 2,541,698 Increase in long term accounts payable 9,360 227,880 Increase in other long term liabilities 11,024 227,880 (Repayments of) Proceeds from debts (2,905,875 ) 3,008,325 Net cash (used in) provided by financing activities (2,762,095 ) 6,005,783 Effect of exchange rate 974,772 433,378 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (3,304,009 ) 1,826,991 Cash and cash equivalents, beginning of period 5,591,211 1,474,534 Cash and cash equivalents, end of period 2,287,202 3,301,525 Supplemental disclosures of cash flow of information: Cash paid for interest 543,438 352,005 Cash paid for income taxes 806,031 739,641 CHINA VALVE HOLDINGS LIMITED AND SUBSIDIARIES (Incorporated in SAMOA) NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES DESCRIPTION OF BUSINESS AND BASIS OF PREPARATION China Valve Holdings Limited (the Company) was incorporated on June 6, 2007 in SAMOA. The Company's principal activity is investment holding and its operations are carried out in SAMOA. Pursuant to a group reorganization, the company became the holding company of the group in September 2007 by acquiring 100% interest in China Valve Holdings Limited (incorporated in Hong Kong) ("CVHL") on September 28, 2007. CVHL established Henan Tonghai Valve Science Technology Co., Ltd. ("TVST"), a wholly-own subsidiary company in the People's Republic of China, on September 5, 2007. Later,TVST acquired 100% interests in Henan Kai Feng High Pressure Valve Co., Ltd. and Zhengzhou City Zhengdie Valve Co., Ltd., both companies incorporated in the People's Republic of China, on September 20, 2007 and October 25, 2007 respectively. The acquisition of Henan Kai Feng Pressure Valve Co., Ltd. and Zhengzhou City Zhengdie Valve Co., Ltd. have been treated for accounting purposes as a reverse acquisition whereby these two companies are the acquiring entities for accounting reporting purposes and China Valve is the acquiring and surviving entity for legal purposes. Accordingly, the financial statements have been prepared on a consolidated basis for the periods being presented. BASIS OF CONSOLIDATION The consolidated financial statements include thethose of China Valve Holdings Limited, (incorporated in Samoa), China Valve Holdings Limited (incorporated in Hong Kong), Henan Tonghai Valve Science Technology Co., Ltd., Henan Kai Feng Pressure Valve Co., Ltd. and Zhengzhou City Zhengdie Valve Co., Ltd.All material intercompany balances and transactions have been eliminated in consolidation. USE OF ESTIMATES The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. CHINA VALVE HOLDINGS LIMITED AND SUBSIDIARIES (Incorporated in SAMOA) NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) PLANT AND EQUIPMENT Property and equipment are stated at cost less accumulated depreciation and impairment, if any. Depreciation is calculated using the straight-line method over the estimated life of the asset, ranging from five to ten years. CONSTRUCTION IN PROGRESS Construction in progress represents direct costs of construction or acquisition and design fees incurred. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until construction is completed and the asset is ready for its intended use. INTANGIBLE ASSETS Goodwill is tested for impairment on an annual basis as of the end of the Company's fiscal year, or when impairment indicators arise. The Company uses a fair-value-based approach to test for impairment. The Company evaluates the recoverability of intangible assets periodically and takes into account events and circumstances that warrant revised estimates of useful lives or that indicated that impairment exists. All of the Company's intangible assets, currently consisting only of Patents, are subject to amortization. Patents, which have a legal life of 10 years in the PRC, are being amortized over 5 years as management has determined that five years is the estimated useful life of the Patents currently owned by the Company. LONG-LIVED ASSETS The Company periodically reviews the carrying amount of its long-lived assets for impairment. An asset is considered impaired when estimated future cash flows are less than the carrying amount of the asset. In the event the carrying amount of such asset is considered not recoverable, the asset is adjusted to its fair value. Fair value is generally determined based on discounted future cash flow. INVENTORY The Company values its inventory at the lower of cost or market, determined on a weighted average method, or net realizable value. CHINA VALVE HOLDINGS LIMITED AND SUBSIDIARIES (Incorporated in SAMOA) NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) FOREIGN CURRENCY TRANSACTIONS & TRANSLATION The Company uses Renminbi ("RMB") as the functional currency. Transactions denominated in currencies other than RMB are translated into RMB at the applicable rates of exchange prevailing at the dates of the transactions. Monetary assets and liabilities denominated in other currencies are translated into RMB at rates of exchange at the balance sheet dates. Exchange gains or losses arising from changes in exchange rates subsequent to the transaction dates for monetary assets and liabilities denominated in other currencies are included in the determination of net income for the respective period As the Company's functional currency is the Renminbi, assets and liabilities are translated into U.S. dollars at the exchange rate on the balance sheet date. Income and expense items are translated at average rates of exchange prevailing during each period. REVENUE RECOGNITION Revenues are recognized when all of the following have occurred: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the price is fixed or determinable, and (iv) the ability to collect is reasonably assured. These criteria are generally satisfied at the time of shipment when risk of loss and title passes to the customer. RETIRMENT BENEFIT COSTS Amounts payable for the PRC state managed retirement benefit programs are expensed in the financial statements following the accrual basis of accounting. INCOME TAXES Income taxes are accounted for under an asset and liabilityapproach that requires the expected future tax consequences of temporary differences between book and tax basis of assets and liabilities be recognized as deferred tax assets and liabilities. Generally accepted accounting principles require us to evaluatethe realizability of our net deferred tax assets on an ongoing basis. A valuation allowance is recorded to reduce the net deferred tax assets to an amount that will more likely than not be realized. Significant factors considered by management in assessing the need for a valuation allowance include our historical operating results, the length of time over which the differences will be realized, tax planning opportunities and expectations for future earnings. In the consideration of the realizability of net deferred tax assets, recent losses must be given substantially more weight than any projections of future profitability. CHINA VALVE HOLDINGS LIMITED AND SUBSIDIARIES (Incorporated in SAMOA) NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) RELATED PARTIES Parties are considered to be related to the company if the company has the ability, directly or indirectly, to control the party, or exercise significant influence over the party in making financial and operating decisions, or vice versa, or where the company and the party are subject to common control or common significance. Related parties may be individuals (being members of key management personnel, significant shareholders and/or their close family members) or other entities which are under the significant influence of related parties of the company where those parties are individuals, and post-employment benefit plans which are for the benefits of employees of the company or of any entity that is a related party of the company. CASH AND CASH EQUIVALENTS Cash and cash equivalents comprise cash at bank and on hand, demand deposits with banks and other financial institutions, and short-term, highly liquid investments which are readily convertible into known amounts of cash and which are subject to an insignificant risk of changes in value, having been within three months of maturity at acquisition. FAIR VALUE OF FINANCIAL INSTRUMENTS Our financial instruments, including cash, cash equivalents, accounts receivable, and accounts payable are carried atcost, which approximates their fair value because of the short-term maturity of these instruments. ACCUMULATED OTHER COMPREHENSIVE INCOME Accumulated other comprehensive income consists entirely of foreign currency translation adjustments. CHINA VALVE HOLDINGS LIMITED AND SUBSIDIARIES (Incorporated in SAMOA) NOTES TO FINANCIAL STATEMENTS 2. INVESTMENTS SUBSIDIARIES As at September30, 2007, details of the subsidiaries are as follows: Name of subsidiaries Place of Incorporation Issued and Paid-up capital Percentage of Interest Principal activity China Valve Holdings Hong Kong HK$10,000 100% Investment holding Limited direct Henan Tonghai Valve PRC HK$10,000,000 100% Product design and development Science Technology Co., Limited indirectly Henan Kai Feng High Pressure Valve Co., Limited PRC RMB 60,000,000 100% Import and export indirectly Zhengzhou City Zhengdie Valve Co., Limited PRC RMB 33,768,100 100% Import and export indirectly 3. SHARE CAPITAL The Group's share capital as at September30, 2007shown on the consolidated balance sheet represents the aggregate nominal value of the share capital of Henan Kai Feng High Pressure Valve Co.,Limited and Zhengzhou City ZhengdieValve Co., Limited as at that date. The Company has authorized capital of US$1,000,000 divided into 1,000,000 shares of par value US$1 each upon incorporation.
